DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, request for continued examination under 37 CFR 1.114 amendment and remarks and IDS, all filed 10/31/2022.
Claim 1 is amended.
Claim 5 is canceled.
Claims 1, 3-4, 6-17, 19-20 and 25-32 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/077790 filed 10/11/2018, which claims benefit of 62/570,748 filed 10/11/2017 and which claims benefit of EP application 17205538.6 filed 12/05/2017.
Response to Arguments
Applicant’s arguments with respect to KULAKOFSKY in the rejection of the pending claims have been considered.   The examiner agrees that with applicant that hybrid polymers are not blend of polymers and KULAKOFSKY does not therefore teach hybrid polymers. Therefore, the rejections over KULAKOFSKY are withdrawn.   
For the Provisional Double Patenting Rejection: Applicant has disagreed with the rejection without providing reasons for the traversal.   Applicant has also indicated that applicant may consider filing terminal disclaimer upon the identification of allowable subject matter.   The rejection is still found proper. The rejection is maintained below.  
 

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-17, 19-20 and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-21 (allowed); 1-15 and 17-22 of copending Application Nos. 16/755,043 and 16/755,049 (reference application) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For 16/755,043 (allowed): The difference between the examined claims and the co-pending claims is that the co-pending claim1 does not silicone acrylate hybrid polymer; co-pending claim 2 recites silicone polymer and the claims use silicone acrylate hybrid polymers in co-pending claims 8 and 12.   Thus the co-pending claims render the examined claims prima facie obvious.
For 16/755,049: The difference between the examined claims and the co-pending claims is that the co-pending claim 1 does not recite silicone polymer.   But co-pending co-pending claims 6 and 12 uses silicone acrylate hybrid polymers in the polymer matrix.   Thus, the co-pending claims render the examined claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLESSING M FUBARA/Primary Examiner, Art Unit 1613